IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :              No. 2443 Disciplinary Docket No. 3
                                :
                 Petitioner     :              No. 42 DB 2017
                                :
           v.                   :              Attorney Registration No. 28134
                                :
RICHARD S. ROSS,                :              (Allegheny County)
                                :
                Respondent      :


                                         ORDER


PER CURIAM


       AND NOW, this 12th day of February, 2018, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is hereby granted, and Richard S. Ross is

suspended on consent from the Bar of this Commonwealth for a period of one year and

one day. The suspension is stayed in its entirety, and he is placed on probation for a

period of two years, subject to the following conditions:

1.     Respondent shall repay Henry Kopczynski the $4,500 balance of the $5,000

       which he received as an unearned fee, at the rate of $750 per month, beginning

       from the date of this Order, so that the entire amount is repaid within six months;

2.     Respondent shall obtain a practice monitor, approved by the Office of

       Disciplinary Counsel, who will meet with Respondent at Respondent’s office and

       make quarterly reports to the Secretary of the Disciplinary Board;

3.     Respondent shall submit quarterly reports and documentation to Petitioner in

       which he attests to his compliance with Rule of Professional Conduct 1.15;
4.   At the conclusion of the prescribed period of probation, Respondent shall apply

     for termination of probation, in accordance with Section 89.294 of the Disciplinary

     Board Rules; and

5.   Respondent shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E.

     208(g).